MICKLE, Judge.
Southwell appeals his conviction and habitual offender sentence imposed following the revocation of community control he was serving in connection with a conviction for one count of attempted burglary and three counts of resisting arrest with violence. His counsel filed a brief in compliance •with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). After a thorough review of the record, we affirm Southwell’s judgment and sentence as imposed. However, *848counsel has directed our attention to the lack of written findings setting forth the grounds for revoking community control. Despite acceptable oral findings of the basis for revocation, a trial court must reduce to writing the specific violations found. Robinson v. State, 609 So.2d 89 (Fla. 1st DCA 1992). Accordingly, we remand this cause to the court for entry of a written revocation order reciting the specific violations found. Boynton v. State, 622 So.2d 87 (Fla. 1st DCA 1993).
WOLF and WEBSTER, JJ., concur.